IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                          ___________________

                 Nos. 95-30708, 95-30709, 95-30711
                          Summary Calendar
                        ___________________



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

     versus

THOMAS MATHIEU, JEROME
MATHIEU, and GRANT MATHIEU,
                                            Defendants-Appellants.


        ________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                           (94-CR-96-R)
        ________________________________________________

                             May 29, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas Mathieu (Thomas) appeals his guilty-plea conviction for

use of a communication facility in causing or facilitating the

commission of a felony.    Jerome Mathieu (Jerome) and Grant Mathieu

(Grant) appeal their guilty-plea convictions for conspiracy to

distribute in excess of 50 grams of cocaine base.

     Thomas and Grant have not shown that the district court erred

in finding that each of them did not provide full and truthful

*
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
cooperation as called for by their respective plea agreements, and

that the Government did not breach the agreements, which in any

event provided that the government had sole discretion whether to

file a motion for downward departure.                 Cf.      United States v.

Garcia-Bonilla, 11 F.3d 45, 46-47 (5th Cir. 1993).

      Thomas    has   not    shown    that    the   district    court   erred   by

attributing the 1.5 kilograms of cocaine to him for sentencing

purposes.      See U.S.S.G. §§ 1B1.3, comment. (n.1), 2D1.1(c)(1) &

comment. (n.12), and 2D1.6; United States v. Evbuomwan, 992 F.2d

70,   72-74    (5th   Cir.    1993).         Moreover,   had    there   been    an

overestimation of as much as 1.25 kilograms as to quantity it would

not have affected Thomas’s guideline range, as that was capped by

the 4 year statutory maximum.                Thomas has not shown that the

district court erred in denying an offense-level adjustment for

acceptance of responsibility.           See United States v. Watson, 988

F.2d 544, 551 (5th Cir. 1993), cert. denied, 114 S.Ct. 698 (1994);

United States v. Paden, 908 F.2d 1229, 1237 (5th Cir. 1990), cert.

denied, 498 U.S. 1039 (1991).           Nor would such an adjustment have

changed the guideline range, in view of the statutory maximum.

Thomas has not shown that the district court failed in any way to

comply with Fed. R. Crim. P. 11.                Moreover, if there was any

failure to fully and perfectly comply, any such minor failure would

be clearly harmless here.            See United States v. Johnson, 1 F.3d

296, 298 (5th Cir. 1993)(en banc).

      Jerome has not shown that the district court erred either in

finding he did not provide full and truthful cooperation as called


                                        2
for   by   his    plea    agreement    (which       in   any    event   provided   the

government       had    sole   discretion       whether    to    move   for   downward

departure) or in not allowing him to withdraw his guilty plea.                     See

United States v. Bounds, 943 F.2d 541, 543 (5th Cir. 1991).

       Jerome and Grant have not shown that the district court erred

by    refusing     to    continue     the       sentencing      until   the   relevant

sentencing guidelines are revised.                  See Pub. L. No. 104-38, 109

Stat. 334, cited in United States v. Roberson, No. 95-2711, 1996 WL

47448 at *1 (7th Cir. Feb. 2, 1996)(unpublished); United States v.

Watson, 953 F.2d 895, 897-98 (5th Cir.), cert. denied, 504 U.S. 928

(1992).

       We AFFIRM as to each appellant.

                                                         AFFIRMED




                                            3